DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.
 
Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filled as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with Dr. Cory Valley on July 16, 2021.
The claims have been amended as follows:

Claims 1-17 (Cancelled).  

a lens assembly for magnified imaging of an object range in an imaging plane along an optical path, wherein the lens assembly has aberrations; 
a sample receiving unit for a sample arranged in said object range, wherein said sample is provided on an object plate or in a sample chamber which has a curved profile, wherein said curvature is selected such that said aberrations are at least partially corrected;  
a stamp configured to apply pressure to [[an]]the object plate or [[a]]the sample chamber outside of the sample to move the sample towards an optical axis into a focus of the lens assembly, the stamp being disposed above the object plate or the sample chamber outside of the sample; and 
a camera receiving unit for receiving a camera in a range of said imaging plane said camera adapted to generate a digital image of said sample; 
wherein 
said lens assembly is a ball lens, a halved ball lens, or a lens in the form of a rotational spheroid; and 
said camera receiving unit is adapted to receive a customary mobile end device equipped with a camera or a camera cooperating with a mobile end device, and 
wherein said sample receiving unit comprises a bottom part with a flexible and/or deformable material provided thereon, the bottom part with the flexible and/or deformable material being disposed below the object plate or sample chamber outside of the sample and above the camera receiving unit.
  
Claim 19 (Previously Presented): The assembly of claim 18, wherein said camera receiving unit is slot adapted to receive a smartphone or any other flat mobile end device.
  

  
Claim 21 (Previously Presented): The assembly of claim 18, wherein said sample receiving unit is a slot or a cavity for the object plate or a sample chamber. 
 
Claim 22 (Cancelled).  

Claim 23 (Previously Presented): The assembly of claim 18, wherein said lens assembly assumes a position and an adjustment apparatus is provided for adjusting said position of said lens assembly. 
 
Claim 24 (Previously Presented): The assembly of claim 18, wherein an apparatus is provided for detecting the presence of the camera and/or the mobile end device. 
 
Claim 25 (Previously Presented): The assembly of claim 18, wherein a coded sample carrier for the sample is provided, and wherein the mobile end device has a device for reading and processing said coding.  

Claim 26 (Previously Presented): The assembly of claim 18, wherein said lens assembly comprises a lens which has a maximum diameter of 5 mm.  


 
Claim 28 (Previously Presented): The assembly of claim 27, wherein said lens has a maximum diameter of 1 mm. 
 
Claim 29 (Previously Presented): The assembly of claim 18, wherein a lens exchanger is provided with multiple lenses with different characteristics, and wherein said multiple lenses are moveable to replace said lens in said optical path. 
 
Claim 30 (Canceled). 
 
Claim 31 (Previously Presented): The assembly of claim 18, wherein a further lens assembly is provided in a further optical path, whereby a further portion of said object range is detected. 
 
Claim 32 (Currently Amended): A method for recording and processing an image of a sample forming image content, magnified with a microscope using a lens assembly, wherein said sample is provided on an object plate or in a sample chamber which has a curved profile, the method comprising: 4Application No. 16/076,097 Reply to Office Action of February 23, 2021 

transferring said recorded digital image to a central data processing system with a mobile end device, wherein a plurality of images from various microscopes are processed by said central data processing system; and 
storing and processing said recorded digital images in said central data processing system; 
wherein
said curvature is selected such that aberrations in the lens assembly of the microscope are at least partially corrected; 
said recorded digital image of said sample is magnified with a ball lens, a halved ball lens or a lens in the form of a rotational spheroid and said recorded digital image has ranges with aberrations from said lens; 
said digital recorded image is processed with a first program in order to at least partly correct said aberrations; 
said corrected digital image is processed with a second program trained by backpropagation in said central data processing system whereby a result obtained from said image content is received; and 
said result of said processing is transferred back to said mobile end device.
  
Claim 33 (Previously Presented): The method of claim 32, wherein said sample or components of said sample have a colour, shape and/or texture and/or further features which are detected for said processing of said digital image, a type and/or strength of said colour, shape and/or texture and/or further features is determined and a classification of 

Claim 34 (Previously Presented): The method of claim 32, wherein a result image is generated by said processing and components in said sample are identified and marked in a result image.  

Claim 35 (Previously Presented): The method of claim 33, wherein further information is transferred to said central data processing system along with said recorded digital image, which is manually inserted, was saved beforehand or is detected and supplied to said mobile end device with a suitable sensor.  

Claim 36 (Previously Presented): The method of claim 33, wherein said result comprises a processed image of said sample. 
 
Claim 37 (Previously Presented): The microscope assembly of claim 18, and wherein said mobile end device has a display and creates an image which can be viewed on said display until an adjustment is sufficiently sharp.

Allowable Subject Matter
4.	Claims 18-21, 23-29 and 31-37 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:

Claims 19-21, 23-29, 31 and 33-37 are allowed for incorporating the allowable subject matter from claims 18 and 32 by dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482